NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2274
                                       __________

                                HUMPHREY O. UDDOH,
                                             Appellant

                                             v.

    SELECTIVE INSURANCE COMPANY OF AMERICA, I/P/A Selective Insurance
     Company; CNC CATASTROPHIC AND NATIONAL CLAIMS; PAUL PIERCE
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:13-cv-02719)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 23, 2019

              Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                              (Opinion filed: May 13, 2019)
                                     ___________

                                        OPINION *
                                       ___________




PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Humphrey O. Uddoh appeals from the order of the United States District Court for

the District of New Jersey entering summary judgment in favor of Selective Insurance

Company of America (“Selective”). We will affirm.

       Uddoh owns property in Jersey City, New Jersey, which was insured by a

Standard Flood Insurance Policy (SFIP) issued by Selective, a “Write Your Own”

(WYO) company participating in the National Flood Insurance Program (NFIP). The

terms of SFIP policies and disputes are governed by regulations promulgated by the

Federal Emergency Management Agency (FEMA), the National Flood Insurance Act of

1968, and federal common law. Suopys v. Omaha Prop. & Cas., 404 F.3d 805, 807 (3d

Cir. 2005). “Because any claim paid by a WYO Company is a direct charge to the

United States Treasury, strict adherence to the conditions precedent to payment is

required.” Id. at 809. One of the conditions is timely submission by the insured of a

“signed and sworn” proof of loss that includes, inter alia, the amount of money that an

insured is claiming under the flood insurance policy, accompanied by detailed

information about the property and damages. See 44 C.F.R. pt. 61, App. A(1), Art.

VII(J)(4).

       According to Uddoh, flooding caused by Superstorm Sandy damaged his property

on October 29, 2012. On December 23, 2012, Uddoh submitted to Selective a proof of

loss form that contained conflicting information concerning the loss that he allegedly

suffered. Where the document provided a blank space for “Actual Cash Value Loss,” the

amount of $1957.99 is listed. That same amount is listed as a deductible. Therefore, on
                                            2
the line for “Net Amount Claimed,” $0.00 is provided. But Uddoh also included

handwritten notations on the form, stating that it was “signed under protest” and

“demand[ing]” payment based on an insurance adjuster’s submission of both a report

seeking $21,000 and an “advance payment request[]” for $30,000.” Attached to the proof

of loss form was a contractor’s repair estimate of $26,000, which included items in

Uddoh’s basement and third floor ceiling. Selective denied Uddoh’s claim on December

24, 2012, noting that the “minimal damage to the building” totaled $334.06, which was

less than the policy’s $5000 deductible. 1 In addition, Selective explained that damages to

the lower level of the home were excludable under policy’s basement limitation. 2

       In October 2013, Uddoh filed a complaint in the District Court alleging that

Selective breached the insurance contract and engaged in a fraudulent scheme to deny

him benefits. 3 Selective filed a motion to dismiss, arguing that Uddoh’s state law claims

were preempted by federal law. The District Court granted that motion, noting that

Uddoh could proceed only on his claim for flood insurance coverage. Selective next filed


1
  The $334.06 figure was derived from an adjustor’s final report, which set out costs for
cleaning and application of an anti-microbial agent.
2
 Under the SFIP, coverage for property located in a basement is limited to certain
enumerated items such as drywall and air conditioners. See 44 C.F.R. Pt. 61, App. A(3),
art. III(A)(8) & III(B)(3); see also McGair v. Am. Bankers Ins. Co. of Fla., 693 F.3d 94,
96 (1st Cir. 2012).
3
  Uddoh also brought claims against CNC Catastrophe & National Claims (a company
that provided adjusting services for Uddoh’s claim) and one of its adjusters, Paul Pierce,
for breach of contract, fraud, and trespass. In January 2015, those claims were dismissed
with prejudice pursuant to the parties’ stipulation. See Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                              3
a motion for summary judgment, which the District Court granted by order entered May

8, 2018. The District Court held that Uddoh was barred from recovery because he failed

to submit an adequate proof of loss as required by the SFIP. The District Court also

denied Uddoh’s cross motion for summary judgment, noting that Uddoh attempted to

raise claims that were not included in his complaint, holding that Uddoh “cannot prove a

bad faith denial of coverage,” and rejecting Uddoh’s argument that he was entitled to

sanctions against Selective. Uddoh appealed.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. “We review

de novo district court orders granting or denying summary judgment, applying the same

test required of the district court and viewing inferences to be drawn from the underlying

facts in the light most favorable to the nonmoving party.” Schmidt v. Creedon, 639 F.3d

587, 594-95 (3d Cir. 2011) (quotation marks and citations omitted). Summary judgment

is appropriate where “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         The SFIP provides that within 60 days after the loss (or within any extension

authorized by FEMA), the claimant must file a signed and sworn proof of loss that

includes, inter alia, “an inventory of damaged property showing the quantity, description,

actual cash value, and amount of loss.” See 44 C.F.R. pt. 61, App. A(1), Art. VII(J)(3) &

(J)(4)(i). A claimant is required to use their “own judgment concerning the amount of

loss and [to] justify that amount.” Id. at Art. VII(J)(5). Here, the “net amount claimed”
                                              4
on the proof of loss was $0.00, but Uddoh indicated that he signed the form “under

protest,” and suggested that he demanded either $21,000 or $30,000. An attached

contractor’s estimate stated that the total cost of repairs was $26,000, but seemingly

included items in Uddoh’s basement and third floor that are not covered by the flood

insurance policy. By failing to clearly indicate the amount that he was seeking to

recover, Uddoh’s proof of loss did not comply with the SFIP requirements. 4 See Forman

v. FEMA, 128 F.3d 543, 545 (5th Cir. 1998) (holding that proof of loss was inadequate

where insured “in effect nullified any representations as to the ‘actual cash value loss’ or

‘the net amount claimed’” by writing “‘THESE FIGURES ARE UNACCEPTABLE’

next to the listed amounts” and by “failing to provide ‘acceptable’ damage figures of their

own”).

         Uddoh does not dispute that his proof of loss was inadequate. Instead, he argues

that the proof of loss requirement was waived by a FEMA bulletin issued after

Superstorm Sandy. See FEMA Bulletin W-12092a (Nov. 9, 2012). In relevant part, that

bulletin attempted to speed up the process for obtaining an initial claim payment by

granting a conditional and partial waiver of the proof of loss requirement. In particular,

the bulletin stated that FEMA would “permit the insurer to adjust and pay a loss based on


4
 We note that, although Selective administered a payment on Uddoh’s claim, it is not
equitably estopped from asserting a defense based on the deficient proof of loss. See
Wright v. Allstate Ins. Co., 415 F.3d 384, 387-88 (5th Cir. 2005) (holding that insurer,
which initially had accepted proof of loss as in compliance with policy conditions, was
not equitably estopped from relying in litigation on insured’s failure to file an adequate
proof of loss).
                                             5
the evaluation of damage in the adjuster’s report instead of the signed Proof of Loss or

insured-signed adjuster’s report.” Notably, however, the bulletin specifically stated that

it “does not constitute a blanket waiver of the Proof of Loss requirements of the SFIP.”

Indeed, the bulletin explained that “[i]f the insured disagrees with the amount of the

payment [based on the adjuster’s report], the insured must send to the insurer a signed

and sworn proof of loss meeting the requirements of Section VII(J) of the Dwelling and

General Property SFIP Forms ….” Thus, contrary to Uddoh’s contention, the bulletin did

not eliminate the proof of loss requirement; it simply allowed an insurance company’s

initial payment to be based on the adjuster’s report, rather than a proof of loss. See

Marseilles Homeowners Condo. Ass’n, Inc. v. Fid. Nat’l Ins. Co., 542 F.3d 1053, 1057

(5th Cir. 2008) (holding that a FEMA memorandum containing similar terms did not

“render permissive the requirement to file a proof of loss prior to filing suit.”); see also

Migliaro v. Fidelity Indemnity Ins. Co., 880 F.3d 660, 663 (3d Cir. 2018) (explaining

that, under the SFIP and FEMA bulletins pertaining to Superstorm Sandy, an insurance

company may pay a claim based on an adjuster’s recommendation, but a policyholder

who believes he is entitled to recover more must still submit a proof of loss).

       Uddoh also argues that Selective engaged in a fraudulent scheme to deprive him of

benefits to which he was entitled. In support of this claim, Uddoh asserts that Selective

ignored a report indicating that his property sustained damages totaling $60,000, failed to

honor its agreement to advance him $30,000, and interfered with the adjusters’

preparation of their reports. Because these claims were brought under state law, the
                                              6
District Court properly concluded that they were preempted by the NFIP. See C.E.R.

1988, Inc. v. Aetna Cas. and Sur. Co., 386 F.3d 263, 271 n.11 (3d Cir. 2004) (noting that

“[t]he vast majority of courts have found that the [National Flood Insurance Act]

preempts state law[,]” at least as to allegations of misrepresentation in the adjustment of a

claim made under a flood insurance policy). To the extent that Uddoh seeks to challenge

the District Court’s text order of June 8, 2016, we conclude that it was not an abuse of

discretion to postpone consideration of his request for an evidentiary hearing until the

close of discovery. See Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298, 1310 (3d

Cir. 1995) (applying “abuse of discretion standard when reviewing orders regarding the

scope and conduct of discovery.”). Notably, Uddoh has not identified any material that

Selective failed to disclose. Finally, we will not consider Uddoh’s assertion that

Selective cancelled his flood insurance policy in retaliation for filing the lawsuit. Uddoh

did not raise that allegation in his compliant, and there are no exceptional circumstances

that warrant consideration of that claim for the first time on appeal. See Brown v. Phillip

Morris, Inc., 250 F.3d 789, 799 (3d Cir. 2001) (“[A]rguments asserted for the first time

on appeal are deemed to be waived and consequently are not susceptible of review in this

Court absent exceptional circumstances.”).

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             7